Pennington, J.
— The only complaint against the judgment of the justice, that is any way supported by the record, is the insufficiency of the state of demand. The plaintiff filed with the justice, a statement given him by the defendant’s clerk, which gave him credit for 51 § day’s work on a Schooner, gol 50; and then made him debtor for merchandize and cash, and struck the balance of g26 81, which the plaintiff demanded. It appears to me, that it is immaterial who made the statement, if it contained a proper charge against the defendant. It was not sued on as an instrument; two witnesses were examined on the part of the plaintiff on the trial. It appears to me that this is sufficient; and judgment ought to be affirmed.
Kirkpatrick, C. J.
I see no ground of complaint against this judgment; the state of the case is in all respects sufficient.
Rossei/jq, J. — Being nearly connected with the plaintiff in certiorari, I give no opinion in this case.
Judgment affirmed.